

115 S2887 IS: Major General Tim Lowenberg National Guard Cyber Defenders Act
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2887IN THE SENATE OF THE UNITED STATESMay 21, 2018Ms. Cantwell (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the establishment and operation of reserve
			 component cyber civil support teams, and for other purposes.
	
 1.Short titleThis Act may be cited as the Major General Tim Lowenberg National Guard Cyber Defenders Act. 2.Establishment and operation of reserve component cyber civil support teams (a)Establishment and purposeSection 12310(c) of title 10, United States Code, is amended—
 (1)in paragraph (1), by adding at the end the following new subparagraph:  (E)An attack or natural disaster impacting a computer, electronic, or cyber network.; and
 (2)in paragraph (3)— (A)by striking A Reserve may perform duty described in paragraph (1) and inserting (A) A Reserve may perform duty described in subparagraphs (A) through (D) of paragraph (1); and
 (B)by adding at the end the following new subparagraph:  (B)A Reserve, including a Reserve assigned or attached to a reserve component cyber civil support team, may perform duty described in subparagraph (E) of paragraph (1)..
 (b)Conforming amendmentsSection 12310(c) of title 10, United States Code, is further amended— (1)in the subsection heading, by striking and Terrorist Attacks and inserting , Terrorist Attacks, and Cyber Attacks; and
 (2)in paragraph (5), by striking weapons of mass destruction civil support team and inserting civil support team described in paragraph (3). 3.Prompt implementation of reserve component cyber civil support teams (a)Five-Year deadline for teamsNot later than September 30, 2022, each State, the District of Columbia, Puerto Rico, Guam, and the Virgin Islands shall have an operational reserve component cyber civil support team composed of reserve component members of the Armed Forces assigned under section 12310 of title 10, United States Code.
 (b)Progress report requirementNot later than September 30, 2018, the Chief of the National Guard Bureau shall submit to Congress a report—
 (1)identifying which States, and whether the District of Columbia, Puerto Rico, Guam, and the Virgin Islands, have satisfied the requirement imposed by subsection (a);
 (2)establishing a plan for meeting the deadline imposed by subsection (a); (3)assessing the level of involvement and assistance of the National Guard Bureau in the establishment and support of reserve component cyber civil support teams; and
 (4)evaluating the need for increased levels of such involvement and assistance. (c)Operational elementsTo be considered operational, a reserve component cyber civil support team must be ready—
 (1)to perform duties relating to analysis and protection in support of responding to emergencies involving an attack or natural disaster impacting a computer, electronic, or cyber network;
 (2)to advise and coordinate on any incident deemed critical for the protection of life, property, and maintenance of good order for the Governor;
 (3)to cooperate with and assist private sector owners and operators of critical infrastructure and key resources;
 (4)to collaborate and participate in information sharing with Federal, State, and local Fusion Centers, emergency management authorities, and emergency management divisions; and
 (5)to maintain relationships and close coordination with— (A)State-based employees of the Protective Security Advisor Program Office of the Department of Homeland Security;
 (B)cybersecurity advisors of the Department of Homeland Security (where assigned); and (C)employees of the Office of Infrastructure Protection of the Department of Homeland Security.
 (d)Oversight by National Guard BureauTo ensure standardization among reserve component cyber civil support teams, the National Guard Bureau Joint Staff shall provide program management and oversight as follows:
 (1)Members of a reserve component cyber civil support team shall undergo initial training comprising a military occupational specialty or Air Force Specialty Code initial skills course approved by a branch of the Armed Forces.
 (2)The National Guard Bureau Joint Staff shall establish specific curricula for teams, which shall— (A)include best-of-breed commercially available training and a National Guard-developed course focused on domestic coordination, communication, and cyber incident response skills; and
 (B)be updated on a periodic basis based on the evolving circumstances of cyber threats, the needs of the public and private entities such teams support, and the relationships between such teams and such entities.
 (e)Guidance to StatesThe National Guard Bureau Joint Staff shall consult with the Council of Governors and other appropriate civilian authorities to establish guidance to States concerning situations that are appropriate for the involvement of a reserve component cyber civil support team.
 (f)Minimum length of service requirementThe National Guard Bureau Joint Staff may establish a minimum length of service for a member of a reserve component cyber civil support team.
 4.Treatment of recordsThe requirements of section 552 of title 5, United States Code, shall apply to any reserve component cyber civil support teams composed of reserve component members of the Armed Forces assigned under section 12310 of title 10, United States Code.
 5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense $50,000,000 to implement this Act and the amendments made by this Act.